Citation Nr: 9906993	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945, and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to a total 
disability rating based on unemployability (TDIU).  


REMAND

The veteran contends, in essence, that his service-connected 
disabilities, primarily his service-connected bilateral 
hearing loss, caused him to quit his job as a teacher in 1972 
because he could no longer hear his students or communicate 
with his colleagues.  He maintains that after he left his 
teaching position, he worked as a meat cutter from 1973 to 
1982.  

A December 1997 Report of Contact from the RO in St. Louis, 
Missouri, reflects that they had contacted the VA Medical 
Center (VAMC) in St. Louis, Missouri, and had been informed 
that the veteran had been seen and fitted for hearing aids on 
September 19, 1997, but that no audiological testing was 
performed at that time or in October 1997.  The Board notes, 
however, that any medical reports associated with the 
September 19, 1997 audiological evaluation have not been 
associated with the claims folder.  Accordingly, the RO must 
secure the aforementioned VA medical records and associate 
them with the claims file.   Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

During VA examinations, conducted in August and September 
1997, the Board notes that the veteran's bilateral hearing 
loss, tinnitus and residuals of gunshot wound to the right 
thigh and left calf were fully examined.  However, the 
examiners did not comment on the veteran's employability as a 
result of the service-connected disabilities despite the fact 
that the September 1997 VA examiner reported that the 
veteran's bilateral hearing loss and tinnitus had really 
"racked" the veteran and had caused him to quit teaching 
after 20 years.  During the September 1997 examination, the 
veteran also related that he had last worked making microfilm 
for a pathology doctor, but that he had been let go in March 
1997 when the business closed.  The veteran related that when 
he was at the lab, he worked alone in a quiet room and that 
when the phone rang, it would "chill his brain."  He 
reported that noisy labs or rooms bothered his tinnitus. 
 
In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The Board is of the 
opinion that the veteran should be reexamined by VA, as 
specified in greater detail below and to include pertinent 
opinion bearing on the veteran's claim for a TDIU (in 
accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since September 1997 
for his service-connected disorders 
(bilateral hearing loss, residuals of a 
gunshot wound of the right thigh, Muscle 
Group XIV, residuals of gunshot wound of 
the left lower leg, Muscle Group XII, 
tinnitus and malaria).    With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record, to include a September 19, 1997 
audiological record from the St. Louis, 
VAMC.

2.  Thereafter, the veteran should be 
afforded a VA General Medical examination 
(and additional special examinations, if 
indicated) in order to thoroughly 
evaluate his service-connected disorders, 
previously noted in the preceding 
paragraph.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiner(s) prior to the examinations.

The veteran's service-connected disorders 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner(s) 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disorders, as distinguished from his 
nonservice-connected disorders (i.e., 
mixed astigmatism, scars of the upper lip 
and a pilonidal cyst), without regard to 
the age of the veteran.  The examiner(s) 
must provide a complete rationale for all 
conclusions and opinions.

3.  The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the determination of 
this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
appropriate opportunity to respond before 
the case is returned to the Board. 

The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is so notified by the RO. The purpose of his REMAND is to 
accomplish additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  No action is required of 
the veteran until he is so notified by the RO.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


